Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dave Andrae Taylor appeals the district court’s order finding that it lacked jurisdiction over Taylor’s motion to reconsider the denial of his 18 U.S.C. § 3582(c)(2) (2012) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Taylor, No. 3:99-cr-00145-REP-2 (E.D.Va. Dec. 18, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.